DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 3, 4, 8, 9, 11, 12, 16, 19, and 20 are objected to because of the following informalities:
Claim 3: Change from “the attributes of the element of the system in an interval of time, and wherein the process of the” to “the attributes of the element of the computing system in an interval of time, and wherein the process of the” (page 27).
Claim 4: Change from “aggregate of states of the elements of the computing system at a given time.” to “aggregate of states of the plurality of elements 
Claim 8: Change from “8. The method of claim 1, wherein selecting the tool comprises querying a table in the” to “8. The method of claim 1, wherein selecting the system-compatible tool comprises querying a table in the” (page 28).
Claim 9: Change from “determine a recovery method based on a recovery-method model and” to “determine a recovery method based on [[a]] the recovery-method model and” (page 28).
Claim 11: Change from “the attributes of the element of the system in an interval of time, and wherein the process of the” to “the attributes of the element of the computing system in an interval of time, and wherein the process of the” (page 29).
Claim 12: Change from “aggregate of states of the elements of the computing system at a given time.” to “aggregate of states of the plurality of elements 
Claim 16: Change from “16. The sysetm of claim 9, wherein the hardware processor configured to select the tool” to “16. The system of claim 9, wherein the hardware processor configured to select the system-compatible tool” (page 30).
Claim 19: Change from “the element comprises a change in the attributes of the element of the system in an interval of time,” to “the element comprises a change in the attributes of the element of the computing system in an interval of time,” (page 31).
Claim 20: Change from “computing system comprises an aggregate of states of the elements of the computing system at a” to “computing system comprises an aggregate of states of the plurality of elements .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the selected system-compatible tool" in page 27.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 2-8 depend upon Claim 1, Claims 2-8 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Further rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for one or more of these dependent claims are recited below.

Claims 2 and 3 recite the limitation "the element" in page 27.  However, it is unclear as to which claimed element is being referred to:
2. The method of claim 1, wherein the detected anomaly comprises at least one of: a state of an element of the plurality of elements deviating from a required state and being a function of the system parameters of the element, a state of the computing system deviating from the required state and being a function of the state of the element, a process of an element of the plurality of elements deviating from the required state and being a time function of the state of the element, a process of the computing system deviating from the required state and being a time function of the state of the computing system, a state of an environment with which the computing system is interacting, is deviating from the required state, and is described by the system parameters, or a process of the environment with which the computing system is interacting, is deviating from the required state, and is described by the system parameters.

Claim 3 recites the limitation "the attributes" in page 27.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the selected third-party tool" in page 28.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the required functioning" in page 28.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the tool database" in page 28.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the selected system-compatible tool" in page 28.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 10-16 depend upon Claim 9, Claims 10-16 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
	Further rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for one or more of these dependent claims are recited below.

Claims 10 and 11 recite the limitation "the element" in page 29.  However, it is unclear as to which claimed element is being referred to:
10. The system of claim 9, wherein the detected anomaly comprises at least one of: a state of an element of the plurality of elements deviating from a required state and being a function of the system parameters of the element, a state of the computing system deviating from the required state and being a function of the state of the element, a process of an element of the plurality of elements deviating from the required state and being a time function of the state of the element, a process of the computing system deviating from the required state and being a time function of the state of the computing system, a state of an environment with which the computing system is interacting, is deviating from the required state, and is described by the system parameters, or a process of the environment with which the computing system is interacting, is deviating from the required state, and is described by the system parameters.

Claim 11 recites the limitation "the attributes" in page 29.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the selected third-party tool" in page 30.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the required functioning" in page 30.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 16 recites the limitation "the tool database" in page 30.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the selected system-compatible tool" in page 30.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 18-20 depend upon Claim 17, Claims 18-20 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
	Further rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for one or more of these dependent claims are recited below.

Claims 18 and 19 recite the limitation "the element" in pages 30 and 31.  However, it is unclear as to which claimed element is being referred to:
18. The non-transitory computer readable medium of claim 17, wherein the detected anomaly comprises at least one of: a state of an element of the plurality of elements deviating from a required state and being a function of the system parameters of the element, a state of the computing system deviating from the required state and being a function of the state of the element, a process of an element of the plurality of elements deviating from the required state and being a time function of the state of the element, a process of the computing system deviating from the required state and being a time function of the state of the computing system, a state of an environment with which the computing system is interacting, is deviating from the required state, and is described by the system parameters, or a process of the environment with which the computing system is interacting, is deviating from the required state, and is described by the system parameters.

	Claim 19 recites the limitation "the attributes" in page 31.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9, and 17 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 1, 2, 12, and 20 of U.S. Patent No. US 11,113,143 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are anticipated by the corresponding claims of its parent patent, as follows:
17/392,311
11,113,143
(Claim) 1
(Claims) 1, 12, and 20
2

3

4

5

6
2
7

8

9
12, 1, and 20
10

11

12

13

14

15

16

17
20, 1, and 12
18

19

20




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (U.S. Patent No. US 9,772,898 B2), hereinafter “Deshpande,” and further in view of Lam et al. (U.S. Patent Application Publication No. US 2011/0107137 A1), hereinafter “Lam.”

With regards to Claim 9, Deshpande teaches:
a system for detecting system anomalies, comprising:
a memory device (Fig. 12; col. 13, lines 55-61; regarding, e.g., system memory; col. 14, lines 9-38; and col. 15, lines 6-11.) storing a state model (Fig. 1; Fig. 6; col. 9, lines 57-67; col. 10, lines 1-24; regarding, e.g., aggregated and annotated property graphs; Fig. 7; col. 10, lines 46-67; and col. 11, lines 1-13.); and
a hardware processor connected to the memory device (col. 15, lines 6-11.), wherein the hardware processor is configured to:
receive system parameters specifying functionality (Fig. 2; col. 6, lines 53-61; and col. 8, lines 44-58; regarding, e.g., attributes associated with a healthy state reference model.) of a computing system (Fig. 2; col. 6, lines 53-61.);
detect an anomaly within the computing system (Fig. 1 and col. 10, lines 4-24.).
Deshpande does not explicitly teach:
and a recovery-method model;
responsive to detecting the anomaly in the computing system:
determine a recovery method based on a recovery-method model and information about the detected anomaly, wherein the determined recovery method is configured to ensure requirements of the computing system are met, and
implement the determined recovery method in response to installation of the selected system-compatible tool.
However, Lam teaches:
and a recovery-method model (Fig. 4 and ¶ 0034-0035; regarding, e.g., a solution map.);
responsive to detecting the anomaly in the computing system:
determine a recovery method based on a recovery-method model (Figs. 9A-9C; ¶ 0050-0052; Fig. 4; and ¶ 0034-0035.) and information about the detected anomaly (Figs. 9A-9C and ¶ 0050-0052; regarding an error ID.), wherein the determined recovery method is configured to ensure requirements of the computing system are met (Figs. 9A-9C and ¶ 0050-0052.  As interpreted by the Examiner, ensuring requirements is achieved by repairing the detected error[s].), and
implement the determined recovery method in response to installation of the selected system-compatible tool (Figs. 9A-9C and ¶ 0050-0052.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Deshpande with the use of a solution table used for selection and installation of a solution to repair one or more errors as taught by Lam because providing a solution and a repair of a determined root cause (Deshpande: col. 12, lines 50-61) allows for a recovery of a system along with mere determination of the root cause.

With regards to Claim 10, Deshpande in view of Lam teaches the system of Claim 9 as referenced above.  Deshpande in view of Lam further teaches:
wherein the detected anomaly comprises at least one of: a state of an element of the plurality of elements deviating from a required state and being a function of the system parameters of the element, a state of the computing system deviating from the required state and being a function of the state of the element, a process of an element of the plurality of elements deviating from the required state and being a time function of the state of the element (Deshpande: Fig. 7; Deshpande: col. 10, lines 46-67; and Deshpande: col. 11, lines 1-13.), a process of the computing system deviating from the required state and being a time function of the state of the computing system, a state of an environment with which the computing system is interacting, is deviating from the required state, and is described by the system parameters, or a process of the environment with which the computing system is interacting, is deviating from the required state, and is described by the system parameters.

With regards to Claim 11, Deshpande in view of Lam teaches the system of Claim 10 as referenced above.  Deshpande in view of Lam further teaches:
wherein the process of the element comprises a change in the attributes of the element of the system in an interval of time, and wherein the process of the element is a time function of the state of the computing system (Deshpande: Fig. 7; Deshpande: col. 10, lines 46-67; and Deshpande: col. 11, lines 1-13.).

With regards to Claim 12, Deshpande in view of Lam teaches the system of Claim 11 as referenced above.  Deshpande in view of Lam further teaches:
wherein the state of the computing system comprises an aggregate of states of the elements of the computing system at a given time (Deshpande: col. 8, lines 44-58.).

With regards to Claim 13, Deshpande in view of Lam teaches the system of Claim 9 as referenced above.  Deshpande in view of Lam further teaches:
wherein the anomaly is detected based on a state model (Deshpande: Fig. 1; Deshpande: Fig. 6; Deshpande: col. 9, lines 57-67; Deshpande: col. 10, lines 1-24; Deshpande: Fig. 7; Deshpande: col. 10, lines 46-67; and Deshpande: col. 11, lines 1-13.) and wherein the state model describes at least: required processes of the computing system (Deshpande: Fig. 1; Deshpande: Fig. 7; Deshpande: col. 10, lines 46-67; and Deshpande: col. 11, lines 1-13.), required states of the computing system (Deshpande: Fig. 1; Deshpande: Fig. 7; Deshpande: col. 10, lines 46-67; and Deshpande: col. 11, lines 1-13.), fault states of the computing system (Deshpande: Fig. 1; Deshpande: Fig. 7; Deshpande: col. 10, lines 46-67; and Deshpande: col. 11, lines 1-13.) and failure processes of the computing system (Deshpande: Fig. 1; Deshpande: Fig. 7; Deshpande: col. 10, lines 46-67; and Deshpande: col. 11, lines 1-13.).

With regards to Claim 14, Deshpande in view of Lam teaches the system of Claim 9 as referenced above.  Deshpande in view of Lam further teaches:
wherein the hardware processor configured to determine the recovery method based on the recovery-method model is further configured to: determine the recovery method based on a correspondence with the detected anomaly within the recovery-method model (Lam: Figs. 9A-9C and Lam: ¶ 0051-0052.).

With regards to Claim 15, Deshpande in view of Lam teaches the system of Claim 9 as referenced above.  Deshpande in view of Lam further teaches:
wherein the hardware processor is further configured to: implement the determined recovery method using the selected third-party tool, wherein the determined recovery method is configured to ensure recovery of the required functioning of the computing system (Lam: Figs. 9A-9C and Lam: ¶ 0050-0052; regarding, e.g., support system personnel or other appropriate entities [third party].).

With regards to Claim 16, Deshpande in view of Lam teaches the system of Claim 9 as referenced above.  Deshpande in view of Lam further teaches:
wherein the hardware processor configured to select the tool is further configured to query a table in the tool database, wherein attributes of the table correspond to a plurality of anomalies (Lam: Figs. 9A-9C; Lam: ¶ 0051-0052; Lam: Fig. 4; and Lam: ¶ 0034-0035.).

With regards to Claim 17, the system of Claim 9 performs the same steps as the medium of Claim 17, and Claim 17 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 9 by the teachings of Deshpande in view of Lam.

With regards to Claim 18, Deshpande in view of Lam teaches the medium of Claim 17 as referenced above.  The system of Claim 10 performs the same steps as the medium of Claim 18, and Claim 18 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 10 by the teachings of Deshpande in view of Lam.

With regards to Claim 19, Deshpande in view of Lam teaches the medium of Claim 18 as referenced above.  The system of Claim 11 performs the same steps as the medium of Claim 19, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Deshpande in view of Lam.

With regards to Claim 20, Deshpande in view of Lam teaches the medium of Claim 19 as referenced above.  The system of Claim 12 performs the same steps as the medium of Claim 20, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Deshpande in view of Lam.

With regards to Claim 1, the system of Claim 9 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 9 by the teachings of Deshpande in view of Lam.

With regards to Claim 2, Deshpande in view of Lam teaches the method of Claim 1 as referenced above.  The system of Claim 10 performs the same steps as the method of Claim 2, and Claim 2 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 10 by the teachings of Deshpande in view of Lam.

With regards to Claim 3, Deshpande in view of Lam teaches the method of Claim 2 as referenced above.  The system of Claim 11 performs the same steps as the method of Claim 3, and Claim 3 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Deshpande in view of Lam.

With regards to Claim 4, Deshpande in view of Lam teaches the method of Claim 3 as referenced above.  The system of Claim 12 performs the same steps as the method of Claim 4, and Claim 4 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Deshpande in view of Lam.

With regards to Claim 5, Deshpande in view of Lam teaches the method of Claim 1 as referenced above.  The system of Claim 13 performs the same steps as the method of Claim 5, and Claim 5 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 13 by the teachings of Deshpande in view of Lam.

With regards to Claim 6, Deshpande in view of Lam teaches the method of Claim 1 as referenced above.  The system of Claim 14 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 14 by the teachings of Deshpande in view of Lam.

With regards to Claim 7, Deshpande in view of Lam teaches the method of Claim 1 as referenced above.  The system of Claim 15 performs the same steps as the method of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 15 by the teachings of Deshpande in view of Lam.

With regards to Claim 8, Deshpande in view of Lam teaches the method of Claim 1 as referenced above.  The system of Claim 16 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 16 by the teachings of Deshpande in view of Lam.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Bjorsne (U.S. Patent No. US 7,373,552 B2); teaching a system and appertaining method that isolates a hardware or user error in a software controlled apparatus e.g., an NMR-apparatus.  A diagnostic function is added to an event log that uses a causality model to analyze the event log.  A series of events in the event log is evaluated by comparing the events with at least one of a number of root cause related patterns, and a best match of these patterns is used to assign a root cause for the error.  Various repair actions may be associated based on a probabilistic model.  Additional information may be utilized to modify or improve respective probabilities associated with causes and/or repair actions.  This additional information may utilize other automated diagnostic information or may query users for additional information.
Kulkarni et al. (U.S. Patent No. US 8,166,348 B1); teaching a method, system, and a computer program product for debugging a software system.  An aspect of the present invention provides a user with the combination of an error determined in the software system and a set of recommendations for fixing the error, thereby enabling the user to debug the software system more efficiently.  In one embodiment, the error is determined by inspecting the execution states of the software system at different time instances prior to receiving a debug indication from the user.  The set of recommendations for fixing the error is identified by searching a knowledge base that stores the recommendations (e.g., possible solutions, suggestions, and workarounds) for each of the errors.
Uchiumi et al. (U.S. Patent No. US 9,542,252 B2); teaching an information processing method for supporting data setting including: extracting a first feature value for each of plural parameters from first data that is data after at least one parameter value, which is included in second data that includes, for each of plural setting targets, each parameter value for each of the plural parameters, was changed; and extracting a parameter that is a candidate of an erroneously changed parameter based on a difference between a second feature value that is extracted, for each of the plural parameters, from the second data and a corresponding first feature value.
Eichelberger et al. (WIPO Publication No. WO 2018/144011 A1); teaching a computing device that can determine a data state from telemetry data received from a plurality of client devices, determine a state change using the data state determined from the telemetry data, determine, using the state change, a potential cause of a fault of a component of a client device of the plurality of client devices, where the potential cause of the fault is determined in response to receiving a support inquiry from the client device, and display a timeline of state changes, where the timeline includes the determined state change of the client device.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126. The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114